Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 12, 13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee (US 20200135090 A1).
In regard to claim 1  Lee teaches a display [see Fig. 3, see title] with emissive element repair interfaces, the display comprising:
a substrate [see Fig. 1 see paragraph 0048 “substrate 10”] with a top surface [top]; 
a matrix [see paragraph 0127 “FIG. 12 and FIG. 13 show a display panel with an arrangement of sub-pixels and a structure of wires” see paragraphs 0128-0139 ] of electrically conductive control lines; 
an array of emissive element pixels [see Fig. 2, Fig. 3,  Fig. 13 see RGB in each pixel and “FIG. 3 is a diagram showing a connection structure between a single driving circuit and two or more light-emitting diodes disposed in one sub-pixel”], each pixel comprising a plurality of subpixels;
each subpixel configured to accept a plurality [see Fig. 2, Fig. 3, Fig. 13 “FIG. 3 is a diagram showing a connection structure between a single driving circuit and two or more light-emitting diodes disposed in one sub-pixel”] of emissive elements; and,
a selectively isolating repair interface [see Fig. 2, Fig. 3, Fig. 12, Fig. 13 see the e-fuses see paragraph 0068, 0128-0139 “Each e-fuse may be connected to an e-fuse transistor to apply a signal for 
In regard to claim 2  Lee teaches  wherein the repair interface is  a parallel repair interface [see Fig. 3 see the light-emitting diodes and fuses are in parallel, see paragraph 0069 “A source node of the e-fuse transistor ET is connected to a signal line Vf1 in which a signal for blowing the e-fuse flows.  A gate node of each e-fuse transistor ET is connected to a corresponding e-fuse scan signal line Scanf1, Scanf2 or Scanf3”] with n number of selectively fusible electrically conductive repair nodes, connected in parallel to a control line of the matrix.
In regard to claim 12  Lee teaches further comprising: emissive elements [see Fig. 1, Fig. 3 see light-emitting diodes] populating the subpixels.
In regard to claim 13  Lee teaches wherein the emissive elements are selected from the group consisting of surface mount emissive elements [see Fig. 1 “light-emitting diodes are transferred onto the substrate 10 shown in a numeral 3 using a transfer device such as a stamp 12”] and vertical emissive elements.

Claim(s) 16, 17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee .
In regard to claim 16  Lee teaches a method [see Fig. 3, Fig. 14 see title] for repairing an emissive element display, the method comprising:
providing a substrate [see paragraph 0048 “substrate 10”]  with a matrix of emissive element control lines [see paragraph 0127 “FIG. 12 and FIG. 13 show a display panel with an arrangement of sub-pixels and a structure of wires” see paragraphs 0128-0139 ] ;
forming an array of emissive element subpixels [see Fig. 2, Fig. 3,  Fig. 13 see RGB in each pixel and “FIG. 3 is a diagram showing a connection structure between a single driving circuit and two or 
populating the subpixels [see paragraph 0047 “FIG. 1 shows a process of transferring a light-emitting diode of a light-emitting diode display device to a substrate”] with emissive elements; 
detecting a defective emissive element [“a malfunctioning or non-operating LED element may be detected via a test”] in a first subpixel; and, 
enabling a first subpixel repair interface to isolate [see Fig. 14 “FIG. 14 shows a process of electrical-isolation of a light-emitting diode” “the timing controller 150 applies a signal to the e-fuse transistors connected to the e-fuses corresponding to the light-emitting diodes to be electrically-isolated, thereby to fuse the e-fuses S162”] the defective emissive element.
In regard to claim 17  Lee teaches wherein forming the array of emissive element subpixels with repair interfaces includes forming  a parallel repair interface [see Fig. 3 see the light-emitting diodes and fuses are in parallel, see paragraph 0069 “A source node of the e-fuse transistor ET is connected to a signal line Vf1 in which a signal for blowing the e-fuse flows.  A gate node of each e-fuse transistor ET is connected to a corresponding e-fuse scan signal line Scanf1, Scanf2 or Scanf3”] with n number of selectively fusible electrically conductive repair nodes, connected in parallel to a control line of the matrix .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3, 4, 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Wang et al. (US 20190198483 A1) hereafter referred to as Wang
In regard to claim  3 Lee does not specifically teach further comprising: a dielectric layer overlying the substrate top surface; wells in the dielectric layer, each well formed to accept an emissive element; and, access openings in the dielectric layer exposing each repair interface.
See Wang Fig. 1B see paragraph 0021 “connecting pads 111” “According to this exemplary embodiment, a material of the light-shielding layer 130 may include a light-shielding solder-resist material”  “a plurality of pixel apertures 130a are formed in the light-shielding layer 130.  The plurality of pixels PU are respectively located in corresponding pixel apertures 130a” “According to this exemplary embodiment, at least one or each of the plurality of pixels PU is respectively located in one pixel aperture 130a among the plurality of pixel apertures 130a.  Nevertheless, embodiments of the disclosure are not limited thereto.  In some alternative embodiments, more than one of the plurality of pixels PU may be located in one pixel aperture 130a among the plurality of pixel apertures 130a.  In another alternative embodiment, some apertures 130a among the plurality of pixel apertures 130a may not have any pixel disposed therein”.

Thus it would be obvious to combine the references to arrive at the claimed invention.
The motivation is electrical isolation and light shielding.
In regard to claim 4  Lee teaches the circuit in Fig. 3 and the LEDs in the circuit and in Fig. 1 can be seen on 10 what appear to be contacts but does not identify them so does not specifically teach  wherein each subpixel comprises n number of emissive element first contacts , each first contact electrically connected to corresponding repair node of the parallel repair interface.
See Wang Fig. 1B see paragraph 0021 “connecting pads 111”.
See in Lee Fig. 3 circuit diagram LEDs and fuses are connected in parallel between Anode and “e-fuse transistors ET” and e-fuses.
Thus it would be obvious to modifyLee to include contacts for the LEDs on anode and cathode side i.e. to include wherein each subpixel comprises n number of emissive element first contacts , each first contact electrically connected to corresponding repair node of the parallel repair interface.
Thus it would be obvious to combine the references to arrive at the claimed invention.
The motivation is for the LEDs to connect to the e-fuses and the ETs.
In regard to claim 5  Lee and Wang as combined teaches wherein the emissive element first contacts and repair nodes [see combination Wang, see Lee Fig. 1, Fig. 2 “a single driving circuit is arranged in a single pixel” “each e-fuse may be connected to each light-emitting diode in an element region” see on see Fig. 1 “substrate (backplane) 10”] are formed on the substrate top surface;
wherein the repair nodes are electrically connected to [see Lee paragraphs 0066-0070 “gate node of each e-fuse transistor ET is connected to a corresponding e-fuse scan signal line Scanf1, Scanf2 or Scanf3”] corresponding first control lines of the matrix; and,
.

Claim 4, 6, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee  in view of Bae et al. (US 20170062492 A1) hereafter referred to as Bae
In regard to claim 4  Lee teaches the circuit in Fig. 3 and the LEDs in the circuit and in Fig. 1 can be seen on 10 what appear to be contacts but does not identify them so does not specifically teach  wherein each subpixel comprises n number of emissive element first contacts , each first contact electrically connected to corresponding repair node of the parallel repair interface.
See Bae teaches see Fig. 4 see electrodes 211, 213 connect to electrodes 106, 107, see the dielectric 206 so that 211 and 213 are on different levels.
See in Lee Fig. 3 circuit diagram LEDs and fuses are connected in parallel between Anode and “e-fuse transistors ET” and e-fuses.
Thus it would be obvious to modify Lee to include contacts for the LEDs on anode and cathode side i.e. to include wherein each subpixel comprises n number of emissive element first contacts , each first contact electrically connected to corresponding repair node of the parallel repair interface.
Thus it would be obvious to combine the references to arrive at the claimed invention.
The motivation is for the LEDs to connect to the e-fuses and the ETs.
In regard to claim 6  Lee and Bae as combined teaches  further comprising: wherein the emissive element first contacts [cathode side to connect to ET and e-fuses, see Lee Fig. 1] are formed on the substrate top surface; wherein the repair nodes are electrically connected to [see Fig. 3 see the 
but does not specifically teach a dielectric layer overlying the substrate top surface; wells in the dielectric layer, each well formed to accept an emissive element; and, wherein each subpixel further comprises n number of emissive element second contacts formed on a top surface of the dielectric layer, respectively associated with the emissive element first contacts, and electrically connected to corresponding second control lines of the matrix.
However see Bae Fig. 4 see electrodes 211, 213 connect to electrodes 106, 107, see the dielectric 206 so that 211 and 213 are on different levels.
Thus it would be obvious to modify Lee to include contats at two levels i.e. to include a dielectric layer [like 206 of Bae] overlying the substrate top surface; wells in the dielectric layer, each well formed to accept [see Bae] an emissive element;  and, wherein each subpixel further comprises n number of emissive element second contacts [see Lee each anode side contact, see Bae two levels] formed on a top surface of the dielectric layer, respectively associated with the emissive element first contacts, and electrically connected to [see LEDs anodes driven by Vdata “each of a data line Vdata extends in a second direction of the display panel (e.g., in a vertical direction in FIG. 3) and is connected to each of the sub-pixels” see “scan signal line”]  corresponding second control lines of the matrix.
The motivation is ease of manufacture by placing the LEDs in wells.
In regard to claim 7  Lee and Bae as combined teaches wherein the repair nodes are formed [see Lee at the top of the substrate] on a surface selected from the group consisting of the substrate top surface and the dielectric layer top surface.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee and Wang as combined and further in view of Bower et al. (US 20190148598 A1) hereafter referred to as Bower

wherein each subpixel further comprises n number of emissive element second contacts [see LEDs anodes driven by Vdata “each of a data line Vdata extends in a second direction of the display panel (e.g., in a vertical direction in FIG. 3) and is connected to each of the sub-pixels” see “scan signal line”] , respectively associated with the emissive element first contacts, and electrically connected to corresponding second control lines of the matrix;
the display further comprising:
n emissive elements populating each subpixel [see LEDs in Lee Fig. 3] ; and,
wherein a first repair node associated with the first subpixel is fused electrically open [see Fig. 2, Fig. 3, Fig. 12, Fig. 13 see the e-fuses see paragraph 0068, 0128-0139 “Each e-fuse may be connected to an e-fuse transistor to apply a signal for blowing of the e-fuse” “A gate node of each e-fuse transistor ET is connected to a corresponding e-fuse scan signal line Scanf1, Scanf2 or Scanf3” i.e. LED disconnected from VSS when e-fuse is blown]  to disconnect the defective first emissive element from the first control line.
but does not specifically teach “including a low impedance defective first emissive element populating a first subpixel, where a low impedance defective emissive element is an element creating an electrical short circuit”.
See Bower paragraph 0453 “In some embodiments, defective primary micro-LEDs (e.g., 1006b or primary micro-LEDs discussed in other embodiments) are removed if the defect is such that the micro-LED is shorted”.

Thus it would be obvious to combine the references to arrive at the claimed invention.
The motivation is that  shorted LEDs occur and need to be isolated by the method of Lee.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Wang 
In regard to claim  18 Lee does not specifically teach  further comprising: prior to populating the subpixels with emissive elements, forming a dielectric layer overlying a top surface of the substrate; forming wells in the dielectric layer, each well configured to accept an emissive element; and, forming access openings in the dielectric layer exposing each repair interface.
See Wang Fig. 1B see paragraph 0021 “connecting pads 111” “According to this exemplary embodiment, a material of the light-shielding layer 130 may include a light-shielding solder-resist material”  “a plurality of pixel apertures 130a are formed in the light-shielding layer 130.  The plurality of pixels PU are respectively located in corresponding pixel apertures 130a” “According to this exemplary embodiment, at least one or each of the plurality of pixels PU is respectively located in one pixel aperture 130a among the plurality of pixel apertures 130a.  Nevertheless, embodiments of the disclosure are not limited thereto.  In some alternative embodiments, more than one of the plurality of pixels PU may be located in one pixel aperture 130a among the plurality of pixel apertures 130a.  In another alternative embodiment, some apertures 130a among the plurality of pixel apertures 130a may not have any pixel disposed therein”.
Thus it would be obvious to modify Lee to include further comprising: prior to populating the subpixels with emissive elements, forming a dielectric layer overlying a top surface of the substrate; 
Thus it would be obvious to combine the references to arrive at the claimed invention.
The motivation is electrical isolation and light shielding.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Bower et al. (US 20190148598 A1) hereafter referred to as Bower
In regard to claim  19 Lee teaches wherein populating the subpixels with emissive elements includes populating subpixels with n emissive elements electrically connected in parallel [see Fig. 3 see the light-emitting diodes and fuses are in parallel, see paragraph 0069 “A source node of the e-fuse transistor ET is connected to a signal line Vf1 in which a signal for blowing the e-fuse flows.  A gate node of each e-fuse transistor ET is connected to a corresponding e-fuse scan signal line Scanf1, Scanf2 or Scanf3” see LEDs anodes driven by Vdata “each of a data line Vdata extends in a second direction of the display panel (e.g., in a vertical direction in FIG. 3) and is connected to each of the sub-pixels” see “scan signal line”]  between a first control line and a second control line of the matrix;
wherein enabling the repair interface includes enabling a parallel repair interface to fuse open [see Fig. 2, Fig. 3, Fig. 12, Fig. 13 see the e-fuses see paragraph 0068, 0128-0139 “Each e-fuse may be connected to an e-fuse transistor to apply a signal for blowing of the e-fuse” “A gate node of each e-fuse transistor ET is connected to a corresponding e-fuse scan signal line Scanf1, Scanf2 or Scanf3” see the other side of the fuse in Fig. 3 is the VSS line] an electrical connection between the defective emissive element and a matrix control line
but does not specifically teach wherein detecting the defective emissive element in the first subpixel includes detecting a low impedance defective emissive element, where a low impedance emissive element is an element creating an electrical short.

Thus it would be obvious to modify Lee to include wherein detecting the defective emissive element in the first subpixel includes detecting a low impedance defective emissive element, where a low impedance emissive element is an element creating an electrical short.
Thus it would be obvious to combine the references to arrive at the claimed invention.
The motivation is that shorted LEDs occur and need to be isolated by the method of Lee.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SITARAMARAO S YECHURI whose telephone number is (571)272-8764.  The examiner can normally be reached on M-F 8:00-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H Loke can be reached on (571)272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/SITARAMARAO S YECHURI/               Primary Examiner, Art Unit 2818